PER CURIAM:
Wayne Anthony Garrett appeals the district court’s orders denying him appointment of counsel, denying leave to amend his complaint, and denying relief on his claims under 42 U.S.C. § 1983 (2000). We have reviewed the record and find no abuse of discretion or reversible error. Accordingly, we affirm on the reasoning of the district court. See Garrett v. Angelone, No. CA-00-154 (E.D. Va. filed Feb. 14, 2002, entered Feb. 15, 2002; filed April 9, 2002, entered April 10, 2002; filed Jan. 13, 2003, entered Jan. 14, 2003; filed Jan. 27, 2003, entered Jan. 28, 2003; filed Feb. 4, 2003, entered Feb. 7, 2003; filed March 14, 2003, entered March 17, 2003; filed June 23, 2003, entered June 24, 2003; filed June 23, 2003, entered June 25, 2003; and filed March 3, 2004, entered March 4, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED